


Exhibit 10.93


December 17, 2012




Dear Mr. Beeks:


As you may know, Section 409A of the Internal Revenue Code (“Section 409A”)
imposes strict requirements on a wide range of nonqualified deferred
compensation arrangements, including severance arrangements. Failure to comply
with Section 409A may result in severe penalties for you under the tax law.
The purpose of this letter is to amend your employment agreement with Lions Gate
Films, Inc. (the “Company”), dated March 5, 2012 (the “Employment Agreement”),
to include provisions intended to comply with recent guidance issued by the
Internal Revenue Service under Section 409A.
Effective as of the date above, Section 7(a)(v) of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:
“(v)
Employee is terminated “without cause.” If the Company elects to terminate
Employee “without cause,” it must provide Employee with sixty (60) days prior
written notice. Termination “without cause” shall be defined as Employee being
terminated by the Company for any reason other than as set forth in Sections
7(a)(i)-(iv) above. In the event of a termination “without cause,” subject to
Employee’s execution and delivery to the Company of a general release of claims
in a form acceptable to the Company not more than twenty-one (21) days after the
date of such termination (and Employee’s not revoking such release within any
revocation period provided under applicable law), Employee shall be entitled to
receive a lump sum severance payment equal to 50% of the amount of the Base
Salary which Employee would have been entitled to receive for the period
commencing on the date of such termination and ending on the last day of the
Term had Employee continued to be employed with the Company through such date,
but in no event less than the greater of either (i) twelve (12) months’ Base
Salary at the monthly rate in effect on the date of such termination, or (ii)
the amount Employee would receive from the Company’s severance policy for
non-contract employees that is currently in effect at the time of termination;
provided, however, that in the event such a termination “without cause” occurs
on or within six (6) months following a Change of Control, (x) instead of the
severance payment provided for above, Employee shall be entitled to receive a
lump sum severance payment equal to 100% of the amount of the Base Salary which
Employee would have been entitled to receive for the period commencing on the
date of such termination and ending on the


Page 1 of 1



--------------------------------------------------------------------------------



last day of the Term had Employee continued to be employed with the Company
through such date, subject to Employee’s obligation to mitigate in accordance
with California Law (unless such termination occurs during the final year of the
Term, in which case the severance payment shall be twelve (12) months’ Base
Salary paid in one lump sum), and (y) Employee’s equity-based awards granted by
Lions Gate, to the extent then outstanding and unvested, shall become fully
vested upon such termination. Any lump sum cash severance payable to Employee
pursuant to the preceding provisions of this Section 7(a)(v) shall be paid,
subject to Section 14(b), as soon as practicable after (and in all events not
more than sixty (60) days after) the date of Employee’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h)) with
the Company; provided, however, that if the 60-day period following Employee’s
separation from service spans two calendar years, such lump sum payment shall be
made within such 60-day period but in the second of the two calendar years. The
Company shall provide the final form of release agreement to Employee not later
than seven (7) days following the termination date. The Company’s provision of
the payments and benefits referred to in this 7(a)(v), in addition to the
accrued obligations described in Section 7(b) below, shall relieve the Company
of any and all obligations to Employee, with the exception that Employee shall
remain eligible for any amounts payable under Section 2(c) above.”
These changes are intended to help you avoid incurring tax penalties. Please
note that you remain solely liable for your own tax liability with respect to
your compensation under the Employment Agreement.
Except as expressly set forth above, this letter agreement does not modify any
other terms of your Employment Agreement. If this letter accurately sets forth
our agreement with respect to the foregoing matters, please sign below.
                        Sincerely,




/s/ Wayne Levin
Wayne Levin
Executive Vice President and General Counsel


Acknowledged and Agreed:


By:    /s/ Steve Beeks
    Steve Beeks

Page 2 of 2

